ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In his motion for rehearing appellant contends that in refusing to instruct the jury to disregard the testimony of the witness Silas Addison and in receiving in evidence the written confession of the appellant reversible error was committed. The witness Silas Addison was called by the State. He was an uncle of the appellant. His direct and cross-examination, including the written statement made before the trial, embraces thirteen pages in the statement of facts. His testimony was summarized in the original opinion, and a repetition of it is not deemed necessary in this opinion. After the *367State and the appellant had excused the witness on his direct examination, he was recalled by the appellant and gave the following testimony:
“My name is Silas Addison. I was on the stand yesterday a while. I have been in the penitentiary. I was sent to the penitentiary in a car theft case.”
Appellant testified in his own behalf but made no statement with reference to whether he knew at the time the trial began that Addison had been a convict. Neither in the statement of facts, in the bills of exception, nor in the motion for new trial is it shown that the date of Addison’s conviction was not known to the appellant at the time of the trial. The record, as now presented, fails to assert as a fact that Addison’s conviction was. prior to the change in the law, which formerly forbid but at. present permits, a convict to give testimony as a witness. See Underwood v. State, 111 Texas Crim. Rep., 124, 12 S. W. (2d) 206. (See especially opinion on motion for rehearing). At the. time Addison testified he was prima facie a competent witness. If in fact his conviction was prior to October 14, 1926, it was incumbent upon the appellant to show it. So far as the record discloses, no inquiry was made of Addison upon the subject, nor did appellant put forth any effort to show that Addison was incompetent to testify. He and Addison were closely related. If Addison was a disqualified witness, the appellant’s relation and intimacy with him apparently would have affected appellant with knowledge on the subject.
The motion for rehearing is overruled.
Overruled.